 398DECISIONSOF NATIONALLABOR RELATIONS BOARDUnited Association of Journeymen and Apprenticesof the Plumbing and Pipe Fitting Industry of theUnited States and Canada,AFL-CIO, LocalUnion No. 280;and Southern California PipeTrades District Council No. 16 of the United As-sociation(AeroPlumbing Co.)andAlAukerman.Case 21-CB-3416June 30, 1970DECISION AND ORDERBY MEMBERSFANNING, MCCULLOCH,AND JENKINSOn April 2, 1970, Trial Examiner George H.O'Brien issued his Decision in the above-entitledproceeding, finding that Respondents had engagedin and are engaging in certain unfair labor practicesand recommending that they cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent and the General Coun-selfiledexceptions to the Decision, and theRespondent filed a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the exceptions and brief,and the entire record in this case, and hereby adoptsthe findings, conclusions, and recommendations ofthe Trial Examiner, as modified herein.1.The Trial Examiner found that "[t]he illegalstrike by Respondent Council, and the picketing insupport of this illegal strike by Respondent Localcoerced Aero into the acceptance of terms andconditions of employment which were permissivebut nonmandatory subjects of bargaining" in viola-tion of Section 8(b)(1)(B) and (3) of the Act. Weagree.However, he found further that "[t]here is noevidence that Respondent Council or RespondentLocal directed, authorized or ratified the picketingof Aero by Plumbers Local No. 78 on July 11,1969."We disagree. The facts, as found by theTrialExaminer, show that on July 3 or 4, 1969,Respondent Local's business manager, Brannon,was informed by Aero's secretary-treasurer andpart owner, Aukerman, that Aero would be work-ing for Mayer Construction Company on a con-struction job in Rolling Hills the following week.On July 6, 1969, Brannon told a representative ofPlumbers Local 78 (which had territorial jurisdic-tion overRollingHills) that Aero would be workinginRollingHills, that Aero had not signed a con-tract, and that they should "be on the lookout,maybe they could get [Aukerman] to sign the con-tract."On July 11, 1969, Plumbers Local No. 78picketed Aero at theRollingHills jobsite. On July12, an official of Mayer told Aukerman that if hedid not "get the pickets off the job and quitstopping production," Mayer would have to cancelAero's contract. On July 14, Aero signed an agree-ment with Respondents containing permissive butnonmandatory subjects of bargaining.We believe that, by informing Plumbers LocalNo. 78 that Aero would be in its jurisdiction, thatAero had not signed a contract, and that PlumbersLocal No. 78 should be on the "lookout" and try toget Aero "to sign the contract," Respondent Localbecame responsible for the picketing conducted byPlumbers Local No. 78 for the purpose of trying topersuade Aero to sign the contract. Accordingly,we find that the illegal strike called by RespondentCouncil and the picketing in support of this illegalstrikebyRespondent Local on July 1, 1969,together with the picketing by Plumbers Local No.78 on July 11, 1969 (for which Respondent Localis responsible), coerced Aero into the acceptanceof terms and conditions of employment which werepermissive but nonmandatory subjects of bargain-ing, in violation of Section 8(b)(1)(B) and (3) ofthe Act.2.TheTrialExaminer found further thatRespondents violated Section 8(b)(3) of the Act byengaging in, and inducing the employees of Aero toengage in, a strike against Aero for the purposes ofmodifying or terminating a contract without firstcomplying with the requirements of Section 8(d) oftheAct.Although the Trial Examiner recom-mended that Respondent be ordered to cease anddesist from such illegal acts, he failed to includeany such provisions in the notice to be posted byRespondents. The General Counsel excepted tosuch failure, and we find merit in the GeneralCounsel's exception.J.V.McCoy and Partners d/blaMcCoy Coal Company,165NLRB 592. Ac-cordingly,we shall add such provisions to thenotice to be posted by Respondents.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner, as modifiedbelow, and hereby orders that the Respondents,184 NLRB No. 44 PIPEFITTERS,LOCAL UNIONNO. 280399Southern California Pipe Trades District CouncilNo. 16 of the United Association of Journeymenand Apprentices of the Plumbing and Pipe FittingIndustryof the United States and Canada,AFL-CIO, and its affiliated Local Union No. 280,ElMonte, California, their officers, agents, andrepresentatives, shall take the action set forth in theTrial Examiner's Recommended Order, as hereinmodified.Add the following two paragraphs as the lastparagraphs of the notice attached to the Trial Ex-aminer's Decision as Appendix:WE WILL NOT refuse to bargain collectivelywith Aero Plumbing Co. or its successors con-cerning the termination or modification of anycollective-bargainingcontractbetween ourUnion and the Company by failing, beforestriking and picketing, to (I) serve 60 days'written notice of our intention to modify orterminate such collective-bargaining contractpursuant to Section 8(d)(1) of the Act; (2)offer to meet and confer with the Company forthe purpose of negotiating a new or modifiedcontract pursuant to Section 8(d)(2) of theAct; (3) give notice of the existence of anydispute between our Union and the Companyto the Federal and State Mediation Servicespursuant to Section 8(d)(3) of the Act; and(4) continue in full force and effect withoutresorting to strike all the terms and conditionsof any existing contract pursuant to Section8(d)(4) of the Act; provided, however, that nosuch notices under Section 8(d)(3) shall berequired if an agreement is reached within 30days following service of a notice of proposedtermination and modification.WE WILL NOT engage in or induce employeesof Aero Plumbing Co. or its successors to en-gage in a strike against said Company for thepurpose of modifying or terminating a collec-tive-bargaining contract without first havingcomplied with the requirements of Section8(d) of the Act.TRIAL EXAMINER'S DECISIONincluding the Decision and Order of the NationalLabor Relations Board inSouthern California PipeTrades District Council No. 16 of the United Associa-tion (Aero Plumbing Co.),Case 21-CB-2806, 167NLRB 1004, of which I take official notice, andafter due consideration of the posthearing briefs, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERAero Plumbing Co., herein called Aero, is aplumbing contractor in the building and construc-tion industry with its shop and principal place ofbusiness located in El Monte, California. M. A.Mayer Construction Company is a general contrac-tor in the building and construction industry withits principal place of business in Downey, Califor-nia.During the 12-month period commencing July1, 1968, Mayer Construction Company purchasedand received goods, materials, and supplies whichcame to it directly from outside the State ofCalifornia valued at about $100,000. During thesame period, Aero performed work and furnishedsupplies to Mayer valued in excess of $125,000.Aero is an employer within the meaning of Section2(2) of the Act engaged in commerce within themeaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATIONSSouthern California Pipe Trades District CouncilNo. 16 of the United Association of Journeymenand Apprentices of the Plumbing and Pipe FittingIndustryof the United States and Canada,AFL-CIO, herein called Respondent Council orCouncil, represents for the purposes of collectivebargainingwith employers the members of af-filiated local unions in the following Californiacounties:Los Angeles, Orange, Riverside, SanBernardino, Imperial, San Diego, Ventura, SantaBarbara, and San Luis Obispo. United Associationof Journeymen and Apprentices of the Plumbingand Pipe Fitting Industry of the United States andCanada, AFL-CIO, Local Union No. 280, hereincalled Respondent Local or Local 280, is a subor-dinate affiliate of Respondent Council with terri-torial jurisdiction which includes Aero's El Monteshop. Respondent Council and Respondent Localare labor organizations within the meaning of Sec-tion 2(5) of the Act.STATEMENT OF THE CASEGEORGE H. O'BRIEN, Trial Examiner: On January29, 1970, a hearing was held in the above-entitledmatter in Los Angeles, California, at which allparties appeared and participated. The complaintissued October 24, 1969, is based on a charge filedJuly 7, 1969, and alleges violations of Section8(b)( 1) (B) and (3) of the National Labor Rela-tions Act. Upon the entire record in this proceedingIII.THE ALLEGED UNFAIR LABOR PRACTICESA. The Issues1.By striking Aero on July 1, 1969, and picket-ing Aero on July 3, 1969, without serving or filingany of the notices required by Section 8(d) of theAct, did Respondents refuse to bargain with Aeroin violation of Section 8(b)(3) of the Act? 400DECISIONSOF NATIONALLABOR RELATIONS BOARD2.Did the said strike and picketing restrain andcoerce Aero in the selection of its representativefor the purposes of collective bargaining or the ad-justment of grievances and thereby violate Section8(b)(1)(B) of the Act?3.Were Respondents or either of them responsi-ble for the picketing of Aero by Local 78 of theUnited Association on July 11, 1969?4.Did Respondents' entire course of conductconstitute a refusal to bargain in good faith andthereby violate Section 8(b)(3) of the Act?B.BackgroundIt is the practice of Council to negotiate andenter into a collective-bargainingagreement withPlumbing-Heating andPiping Employers Council ofSouthern California, Inc., a multiemployerassocia-tion.Thereafter Council preparesa similar, thoughnot identical contract, called the IndependentAgreement which itsubmitsfor signature to plumb-ing contractors who are not members of the Em-ployers Council.Al Aukerman started in business as a plumbingcontractor in 1964 and in the same year,as secreta-ry-treasurerand part owner of Aero,signedRespondents' standard Independent Agreement.The first contract between Aero and Respondentsexpired July 1, 1966. On some date before July 12,1966, the standard Independent Agreement effec-tive from July 1, 1966, through June 30, 1969, wassubmitted to Aukerman, who was then a member ofInterstateEmployersAssociation.On July 12,1966, Aukerman and Frank Calhoun, who was thenpresident of Interstate Employers Association, metwith Harold Moore, a business agent of Local 280.Calhoun, speaking for Aukerman, stated that therewere four provisions in the Independent Agreementwhich Aero could not accept. These were (1)provisionsmaking Plumbing-Heating and PipingEmployersCouncil of Southern California theagent of Aero for adjustment of grievances, (2)bond provisions, (3) contributions to an industrypromotion fund, and (4) application of the Agree-ment to owners and supervisors. Thereafter fourmeetingswere held by representatives of Aero andrepresentativesofCouncil.Negotiationswerebroken off by Everett Schell, executive secretary ofCouncil, on October 4, 1966.On the afternoon of October 4, 1966, three ofAero's employees were working on a jobsite withinthe territorial jursidiction of Plumbers Local 761when they were informed by a business agent ofthat local that Aero had notsignedan agreement,that there would be a picket line the next day, andthat they should not return to work for Aero thefollowing day. On October 10, 1966, Interstate Em-ployersAssociationfiledacharge(Case21-CB-2806) against Council.On October 11,1966,Aero signed the standard IndependentAgreement.-On October 24, 1967, the Board handed down aDecision and Order in Case 21-CB-2806, reportedin 167 NLRB 1004. The Board held that by insist-ing asa conditionof signinga contract that Aeroagree to four provisions which are permissive butnonmandatory subjects of bargaining, Council vio-lated Section 8(b)(3) of the Act; and that by strik-ing,Council coerced Aero in the selection of itsrepresentative for collectivebargainingand adjust-mentof grievances and thereby violated Section8(b)(1)(B) of the Act. The Board ordered,interalia,that Council:1.Cease and desist from:(a)Refusing to bargain with Aero PlumbingCo. by requiring as a condition of agreementthat Aero: (1) appoint the Plumbing-Heatingand PipingEmployers Council of SouthernCalifornia as Aero's agent for the purpose ofcollectivebargainingor the adjustment ofgrievances;(2) post a bond; (3) pay sums ofmoney to an industry promotion fund; or (4)apply the terms of the contract to owners orsupervisors.(b) Coercingor restrainingAeroPlumbingCo. in theselectionof its representative forpurposes of collectivebargainingor the adjust-ment of grievances.(c)Applying or enforcing those portions ofthe existingcontract with Aero Plumbing Co.,requiring: [items(1), (2), (3), and(4), supra ]or the acceptance of any modification,exten-sion,or renewal of that contract or the resolu-tion of anygrievancesthereunder except asagreement in such mattersmay be reachedwith representatives chosen by AeroPlumbingCo.2.Take the following affirmative action:(b) Reimburse Aero Plumbing Co. for ex-penses incurred to date in connection with theposting of a bond or the payment of sums ofmoney to the industry promotion fund.Thereafter and through June 30, 1969, Aero andCouncil abided by the terms of the 1966 standardIndependentAgreement except for the clausesmade inoperative by the Board's Order of October24, 1967. Aukerman had ceased to be a member ofInterstateEmployersAssociationDecember 3 1,1966.C. Respondent's Actions in 1969Section 8(d) of the Act requires:... That where there is in effect a collective-bargaining contract ... the duty to bargain col-lectively shall also mean that no party to suchcontract shall terminate or modify such con-tract, unless the party desiring such termina-tion or modification-(1) serves a written notice upon the otherparty to the contract .... PIPEFITTERS, LOCAL UNION NO. 280401(2) offers to meet and confer with the otherparty....(3) notifies the Federal Mediation and Con-ciliationService ... of the existence of adispute, and simultaneously therewith notifiesany State ... agency established to mediateand conciliate disputes ....(4) continues in full force and effect,without resorting to strike or lockout, all theterms and conditions of the existing contractfor a period of sixty days after such notice isgiven or until the expiration date of such con-tract, whichever occurs later.On April 30, 1969, Council notified the FederalMediation and Conciliation Service and the Califor-nia State Conciliation Service that it had servedwritten notice on Plumbing-Heating and Piping Em-ployers Council of Southern California of proposedtermination or modification of the existing con-tract, the expiration date of which was June 30,1969. Council did not notify Aero of any proposedtermination or modification of its separate agree-ment with Aero, nor did Council file with the Stateor the Federal service any notice concerningproposed terminationormodificationof itsseparate agreement with Aero.Under date of June 25, 1969, Henry G. Brannon,business manager of Respondent Local 280, mailedto Aero a form letter reciting:As you know, the Plumbing and Heatingagreement to which you are signed, expiresJune 30, 1969.A new Agreementisnow beingnegotiated.At thiswriting itappears that settlement willnot be reached by the above date.There will be a short form Agreement or athirtyday interim Agreement available inLocal 280's office on Friday, June 27, 1969after 10:00 a.m.Needless to say, no work will be allowed onany job in Local 280's territory after July 1,1969 without your shop being signatory to theAgreement.Upon receipt of Brannon's communication, Au-kerman conferred with Calhoun, and replied onJune 27 to Brannon as follows:Since the agreement to which I am signatoryhas been negotiated between this firm and thePipe Trades District Council No. 16 on behalfof Local Union 280 as well as on behalf ofother local unions within the geographical ter-ritory of the District Council, I shall forward acopy of your letter together with a copy of thisletter to District Council No. 16 and to my col-lective bargaining agent, Mr. Frank Calhoun.In the meantime, I suggest that we extendour existing agreement for at least a periodof thirty days and that you send us a copy ofthe proposed short form Agreement and theinterimAgreement for our consideration.In the interest of promoting peaceful andharmonious relations in this field of collectivebargaining, I am sure it will be to our mutualadvantage to comply with our existing Agree-ment and with the mandatory collectivebargaining procedures as set forth in Section8(d) of the Labor Management Relations Act.These conditions, of course, prohibit strikesor lockouts until other 'preliminary steps aretaken.On the same date Calhoun wrote to EverettSchell, executive secretary of Respondent Council,offering to meet for the purpose of negotiatingchanges in the Aero agreement "by upgrading therates of pay, wages, hours of work and other condi-tions of employment so that we will continue tomeet the standards prevailing in the industry," andsuggesting "that we mutually agree to extend ourexisting Agreement for a period of time sufficientto enable us to consummate a new or amendedAgreement."OnMondayevening,June 30,Brannontelephoned Aukerman and told him that none ofAero's employees would be permitted to work thefollowing day unless Aukerman signed the interimAgreement. Aukerman replied that he would haveto do the work himself.On July 1, Attorney Eugene Miller acknowledgedreceipt of Aukerman's letter of June 27, enclosed acopy of the interim Agreement effective to August1, and advised him that "no members of the Unionwill be permitted to work for any employers on orafter July 1, 1969 who have not executed an Agree-ment with the Union." The interim Agreement sub-mitted by Miller contained the clause:The Employer agrees to be bound by all termsand conditions of the 1969-1972 standard In-dependent Agreement when printed and madeavailable to the Employer.On July 1, Aukerman, his partner, and his sonworked on a job in Temple City in the territorial ju-risdiction of Respondent Local. About 10 a.m. apicket appeared with a sign bearing the legend:AERO PLUMBING IS WORKINGWITHOUT A CONTRACT.LOCAL 280.Carpenters, electricians, and sheetmetal workersleft the job when the picket appeared. Aukerman,his partner, and his son worked on the Temple Cityjob for the remainder of the week.On either July 3 or 4, Brannon spoke to Auker-man at the jobsite and told him that a new interimAgreement would be available on Monday, July 8.Aukerman asked that a copy be sent to him, and 402DECISIONSOF NATIONALLABOR RELATIONS BOARDalso told Brannon that he would be working forMayer on a job in Rolling Hills the following week.On Saturday, July 6, Brannon told a representativeof Plumbers Local 78 (which had territorial ju-risdiction over Rolling Hills) that Aero would beworking "down there," that Aero had not signed acontract and that they should "be on the lookout,maybe they could get [Aukerman] to sign the con-tract. "Aukerman filed the chargegiving rise to thisproceeding on Monday, July 7, and he and his sonworked on the Rolling Hills job from the 7ththrough the 10th without incident. Meanwhile onJuly 7, Calhoun wrote to Miller, asking whetherMiller had authority to negotiate, declining to signthe interim Agreement, reminding Miller that thestrike against Aero was illegal, and again requestingthat they set a date to begin negotiations for a newcontract. Miller replied on July 9:... the union is willing to meet with you at amutually convenient time and place for thepurpose of negotiating a new labor agreement.Due to the fact that the Unions are presentlyengaged in negotiations with the EmployersCouncil, tentative dates cannot be given toyou.As soon as the unions are available, I will bein contact with you.On Friday, July 11, Plumbers Local No. 78picketed Aero.at the Rolling Hills jobsite. On Satur-day, July 12, an official of Mayer ConstructionCompany told Aukerman: "if we did not get thepickets off the job and quit stopping his production,that he would have to cancel our contract." OnMonday, July 14, at Aero's shop, to whichBrannonhad been invited by Aukerman, the two signed anagreement providing:This agreement is entered into by andbetween Southern California Pipe Trades Dis-trict Council No. 16 on behalf of all employeesrepresented by the Unions, and the under-signed Employer, effective as of July 7, 1969.This Agreement will supercede any Agreementnow covering such work.A complete mimeographed Agreement isavailable atthe Local Union office which con-tains the items and language that will be in theAgreement when printed, covering the periodof July 7, 1969 through June 30, 1972.The Employer acknowledges that he isfamiliar with the terms of the mimeographedAgreement and that he will sign and be boundby the printed Agreement when available forsignature.Aukerman asked Brannon to send a copy of thecompleted mimeographed Agreement to Calhoun.On July 25,Miller mailedto Calhoun a copy of thecomplete mimeographed Agreement with a cover-ing letter stating:The reason that this agreement is not being dis-tributed is because, as you know, the strikewith the Employer's Council is still in progressand the enclosed agreement may be furtheramended to include more favorable termswhen the strike is concluded. After you havehad an opportunity to review the enclosedplease let me know when it would be con-venient for you to discuss this matter furtherwith the undersigned.A few days later Calhoun telephoned Miller andstated that there were certain provisions that hewas not satisfied with and that he was going topropose changes. Somewhat later Calhoun againcalled Miller. Calhoun testified:Q. (By Mr. Miller) Could you tell us thepurpose of the second call?A. To inform you again that I hadn't an-swered previously and that I had intended to,but I think we were so busy I didn't-that Ihadn't done it yet.0.What were you going to respond to, Mr.Calhoun? What were you refering to? Whatwere you going to answer?A. I was going to bring to your attention theprevious contract that Mr. Aukerman had withthe Plumbers Union, and state that we had noobjections to adopting the agreement providingthe same clauses in the previous-correction-the same clauses that were deleted in the previ-ous agreement, by the Board's ruling, weredeleted from this agreement.0. Did you ever tell me that over the phone,that that was what you were willing-that thatwas going to be your position?A. No, I don't think I ever did.Q. . . . isn't it a fact that you did tell methat you were going to respond to that letter?A. I told you I intended to, yes.Q. Did you ever?A. No, I didn'tQ. Do you recall me telling you in any oneof the two telephone conversations that assoon as you had responded to my letter, that Iwas willing to sit down and meet with you andtalk about the contract?A. I don't believe that was discussed. I don'trecall that.Q. You don't recall that?A. No sir, I don't recall that..Miller testified:... in one of these conversations I asked[Calhoun] whether he was going to take thesame position that he had taken in regard tothe 1966 collective bargaining agreement, inwhich he had advised the Union that his clienthad no objection to the mandatory subjects ofbargaining and he had objected to the permis-sive subjects of bargaining;and I asked himwhether that was going to be his position again. PIPEFITTERS,LOCAL UNIONNO. 280403And at thattime-and, again,Iam not surewhether it was in the first conversation or thesecond conversation-he told me that he didnot know, but that his position would be setforthin writing.And I told him I would wait tohear from him, and that when I did, we wouldsit down and talk about the contract.After that second phone conversation, Ireceived no further communication from Mr.Calhoun, nor did I receive any further phonecalls from Mr. Calhoun.The standard Independent Agreement mailed toCalhoun byMiller containsall four of thenonman-datory provisions described and rendered nugatoryas to Aero in and by the Board's 1967 decision.D. Concluding FindingsRespondent Council was responsible for thestrike of Aero's employees and is jointly responsiblewith Respondent Local for the picketing of Aero onJuly 3, 1969. There is no evidence that RespondentCouncil or Respondent Local directed, authorized,or ratified the picketing of Aero by Plumbers LocalNo. 78 on July 11, 1969. Respondent Council hasnot yet agreed to meet and negotiate with Aeropursuant to the request by Calhoun of June 27.Miller has not yet answered Calhoun's question ofJuly 7 as to whether Miller was an authorized agentof Respondent Council for collectivebargaining.Respondent Council'sadamantattitude on the fourmatters of nonmandatorybargainingin the Inde-pendent Agreement is evidenced by the fact that theinterim Agreement tendered by Miller to Aero wasa "blank check," and the Agreement signed undercompulsion by Aukerman on July 14 incorporatedtheseclausesby reference,whileRespondentCouncil was simultaneously conductingan illegalstrike againstAero and failing to meet andbargain"because the Unions are presentlyengaged innegotiationswith the Employers Council."Section8(d) imposes identical concomitantobligations and duties on Unions and on Em-ployers.TextileWorkers Union of America, CIO,(Personal Products Corporation),108 NLRB 743,744. The contract with Aero which expired June20, 1969, could not be changed thereafter by uni-lateral action withoutbargaining.N.L.R.B. v. Katz,369 U.S. 736, 747. The strike by Respondent coun-cilagainstAero was "illegal" and "unlawful"because of the failure of Respondent Council togive the notices required by Section 8(d)(3) of theAct.Publicity Engravers, Incorporated,161NLRB221, 222;United FurnitureWorkers of America,AFL-CIO v. N.L.R.B.,336F.2d 738, 739(C.A.D.C.), cert. denied 379 U.S. 838, affg.FortSmith Chair Company,143 NLRB 514. The illegalstrike by Respondent Council and the picketing insupport of thisillegalstrike by Respondent Localcoerced Aero into the acceptance of terms andconditions of employment which were permissivebut nonmandatory subjects of bargaining andamounted to unilateral action by the Union. Thisconclusion is not foreclosed by the decision of theSupreme Court inN.L.R.B. v. Insurance Agents' In-ternational Union,361 U.S. 447, 496, fn. 28.The appropriate remedy forany unlawful uni-lateral action, where feasible, is to reinstate thestatus quo ante.and retain it until Respondent ful-fills its bargaining obligation by either bargainingout a new agreement covering the subject or bar-gaining to an impase.Harold W. Hinson d/b/a HenHouse Market No. 3,175 NLRB 596.In the instant case, Aero, by Calhoun's letter ofJune 27,agreed ineffect to be bound by the provi-sions of the standard Independent Agreement whensettled,which related to "rates of pay, hours ofwork, and other conditions of employment." Theremainder of the provisions which Respondentssought by unlawful tactics to impose are nonman-datory subjects of bargaining, and Aero cannot becompelled to bargain about their retention in itspresentagreementwithRespondentCouncil.Operative Plasterers' and Cement Masons' Interna-tional Association,Local No. 2 (ArnoldM. Hansen),149 NLRB 1264, 1266.1shall therefore recommend that the Board againdirect Respondent Council to take the same actionrequired by the Board's Order of October 24, 1967(167 NLRB 1004). This is not imposing a contractterm on the parties or interfering with the bargain-ing process, comparePorter Co. v. N.L.R.B.,397U.S. 99, but is merely restoring to the extent feasi-ble thestatus quo ante,albeita statuspreviouslydictated by the Board.For the foregoing reasons and on the record as awhole I find that by engaging in a strike withoutcomplying with any of the provisions of Section8(d) of the Act and byinsistingupon the standardIndependent Agreement containing nonmandatorysubjects of bargaining, Respondents refused to bar-gain in violation of Section 8(b)(3) of the Act. Ifurther find that by striking and picketing Aero andby insisting upon the provision in the standard Inde-pendent Agreement that Aero appoint Plumbing-Heating andPiping Employers Council of SouthernCalifornia as its representative for the purposes ofcollectivebargainingand the adjustment ofgrievances,RespondentsviolatedSection8(b)(1)(B) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondents set forth in sectionIII,above, occurring in connection with the opera-tionsof Aero Plumbing Co., and Mayer Construc-tion Company described in section 1, above, have aclose, intimate, and substantial relationship totrade, traffic, and commerce among the severalStates and tend to lead and have led to labordisputes burdening and obstructing commerce andthe free flow thereof. 404DECISIONSOF NATIONALV.THE REMEDYHaving found that Respondents have engaged incertain unfair labor practices, I will recommendthat they cease and desist therefrom and take cer-tain affirmative action designed to effectuate thepolicies of the Act.Upon the basis of the foregoing findings of factand upon the entire record in the case, I make thefollowing:CONCLUSIONS OF LAW1.Aero Plumbing Co. and Mayer ConstructionCompany are employers within the meaning of Sec-tion 2(2) of the Act engaged in commerce and inoperations affecting commerce within the meaningof Section 2(6) and (7) of the Act.2.Respondents are labor organizations withinthe meaning of Section 2(5) of the Act.3.All employees of Aero performing plumbing,heating, and piping work, exclusive of all other em-ployees and all supervisors as defined in the Actconstitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.4.Respondent Council at all times materialherein has been and is the exclusive collective-bar-gaining representative within the meaning of Sec-tion 9(a) of the Act of all the employees in the ap-propriate unit described in paragraph 3, above.5.Respondent Local is a constituent or affiliatedlocal union of Respondent Council, having territori-al jurisdiction over Aero's employees, and is anagent of Respondent Council within the meaning ofSection 2(13) and 8(b) of the Act6.By engaging in a strike and by inducing bymeans of picketing the employees of Aero to en-gage in a strike for the purpose of modifying or ter-minating the collective-bargaining agreement withthat company without first serving the notices uponAero Plumbing Co., the Federal Conciliation andMediation Service, and the California State Con-ciliation Service required by Section 8(d)(1) and(3) of the Act, and without meeting and conferringwith Aero for the purpose of negotiating a new con-tract or proposed contract changes, as required bySection 8(d)(2) of the Act, Respondent Counciland Respondent Local have failed and refused tobargain collectively with Aero, and thereby haveengaged in and are engaging in unfair labor prac-tices within the meaning of Section 8(b)(3) of theAct.7.By insisting as a condition of signing a con-tract that Aero agree to accept Plumbing-Heatingand Piping Employers Council of Southern Califor-nia, Inc., as its agent for the purposes of collectivebargaining and the adjustment of grievances, topost a bond, to pay sums of money to industrypromotion fund, and to apply the terms of the con-tract to owners or supervisors, Respondents haverefused to bargain with Aero and thus have en-LABOR RELATIONS ROARDgaged in unfair labor practices within themeaningof Section 8(b) (3) of the Act.8.By engaging in a strike and by inducing bymeans of picketing the employees of Aero to en-gage in astrike and by otherwise restraining andcoercing Aero to force it to accept Plumbing-Heat-ing and Piping Employers Council of SouthernCalifornia-:'to represent it for purposes of collectivebargainingand the adjustment of grievances,Respondents have engagedin unfairlabor practiceswithin themeaning ofSection 8(b)(1)(B) of theAct.9.The aforesaid unfair labor practices are unfairlaborpracticesaffecting commerce within themeaningof Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of factand conclusions of law and the entire record in thiscase I hereby recommend that Respondents,Southern California Pipe Trades District CouncilNo. 16 of the United Association of Journeymenand Apprentices of the Plumbing and Pipe FittingIndustryof the United States and Canada,AFL-CIO,and its affiliated Local Union No. 280shall:1.Cease and desist from:(a)Refusingto bargain collectively with AeroPlumbing Co. by failing to serve written noticeupon the Company of proposed modification or ter-minationof an existing collective-bargaining con-tract, as required by Section 8(d)(1) of the Act, orby failing to meet and confer with Aero for the pur-pose of negotiating a new contract or a contractcontainingproposed modifications, as required bySection 8(d)(2) of the Act, or by failing to notifythe Federal Mediation and Conciliation Service andthe California State Conciliation Service of the ex-istence of a dispute as required by Section 8(d)(3)of the Act.(b) Engaging in a strike, or by means of picket-ing or other means inducing employees of Aero toengagein a strike for the purpose of modifying orterminatingacollective-bargainingcontractwithout first having complied with the requirementsof Section 8(d) of the Act.(c)Refusing to bargain with Aero Plumbing Co.by requiring as a condition of agreement that Aero(1) appoint the Plumbing-Heating and Piping Em-ployers Council of Southern California as Aero'sagent for the purpose of collective bargaining orthe adjustment of grievances; (2) post a bond; (3)pay sums of money to an industry promotion fund;or (4) apply the terms of the contract to owners orsupervisors.(d) Coercing or restraining Aero Plumbing Coin the selection of its representative for the pur-poses of collective bargaining or the adjustment ofgrievances. PIPEFITTERS, LOCAL UNION NO. 280(e)Applying or enforcing those portions of theexisting contract with Aero Plumbing Co. requiring(1) the appointment of the Plumbing-Heating andPiping Employers Council of Southern California asAero's agent for the purpose of collective bargain-ing or adjustment of grievances; (2) posting of abond by Aero; (3) payment by Aero of sums ofmoney to an industry promotion fund; (4) applica-tion of the terms of the contract to owners or su-pervisors of Aero, or the acceptance of any modifi-cation, extension, or renewal of that contract or theresolution of any grievances thereunder except asagreement in such matters may be reached byrepresentatives chosen by Aero Plumbing Co.2.Take the following affirmative action which Ifind will effectuate the policies of the Act:(a)Notify Aero Plumbing Co. in writing thatthey will not insist upon the Plumbing-Heating andPiping Employers Council of Southern Californiaacting as Aero Plumbing Co.'s agent for the pur-poses of collective bargaining or the adjustment ofgrievances; the posting of a bond by Aero PlumbingCo.; the payment of sums of money by AeroPlumbing Co. to the industry promotion fund; orthe application of the terms of the contract toowners or supervisors of Aero Plumbers Co.(b)Reimburse Aero Plumbing Co. for expensesincurred to date in connection with the posting of abond or the payment ofsumsof money to the in-dustry promotion fund(c) Post at their principal offices and usualmeeting places, including offices and meetingplaces of all constituent locals of RespondentCouncil, copies of the attached notice marked"Appendix."' Copies of said notice, to be furnishedby the Regional Director for Region 21 of the Na-tionalLabor Relations Board, shall, after beingsignedbydulyauthorized representativesofRespondents, be posted by them immediately uponreceipt thereof, and be maintained by them for 60consecutive days thereafter, in conspicuous places,including all places where notices to members arecustomarily posted. Reasonable steps shall be takenby Respondents to insure that such notices are notaltered, defaced, or covered by other material.(d)Mail copies of said notice to said RegionalDirector in Los Angeles, California, after such co-pies have been signed, as provided above, for post-ing by Aero Plumbing Co if willing.(e)Notify said Regional Director, in writing,within 20 days from the receipt of this Decision,whatstepshavebeentakentocomplyherewith.'' In the event no exceptionsare filed as provided by Section 102 46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, recommendations, and Recommended Order hereinshall, as providedin Section102 48 of theRules and Regulations, beadopted by the Board and become its findings, conclusions, and order, andall objections thereto shall be deemed waived for all purposesIn the eventthat the Board's Order is enforced by a Judgment of a United States Courtof Appeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall be changed to read "Posted Pursuant405to a Judgmentof the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board "' In the eventthat this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify the Regional Director forRegion 21, in writing,within 10 days from the date of this Order, what stepsRespondents have taken to comply herewith "APPENDIXNOTICE TO MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain with AeroPlumbing Co. by insisting as a condition ofagreement that it accept a contract requiring:(1) the appointment of the Plumbing-Heating and Piping Employers Council ofSouthernCalifornia asAero PlumbingCo.'s agent for purposes of collective bar-gaining or the adjustment of grievances;(2) the posting of a bond by Aero Plumb-ing Co.;(3) the payment of sums of money byAero Plumbing Co. to the industry promo-tion fund;(4) application of the terms of the con-tract to owners or supervisors of AeroPlumbing Co.WE WILL NOT apply or enforce such provi-sions in the contract we now have with thatemployer.WE WILL NOT coerce or restrain AeroPlumbing Co. in its selection of a representa-tive for purposes of collective bargaining or theadjustment of grievances.WE WILL NOT apply or enforce such provi-sions as now exist in our contract with that em-ployer.WE WILL notify Aero Plumbing Co. that wewill reimburse it for expenses incurred to dateby reason of the provisions in the contractrelating to the posting of a bond or the pay-ment of sums of money to the industry promo-tion fund.SOUTHERN CALIFORNIAPIPE TRADES DISTRICTCOUNCIL No. 16 OF THEUNITED ASSOCIATION(Labor Organization)DatedBy(Representative) (Title)UNITED ASSOCIATION OFJOURNEYMEN AND427-835 0 - 74 - 27 406DatedByDECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPRENTICES OF THEPLUMBING AND PIPEFITTING INDUSTRY OF THEUNITED STATES ANDCANADA, AFL-CIO,LOCAL No. 280(Labor Organization)(Representative) (Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or com-pliance with its provisions may be directed to theBoard'sOffice,Eastern Columbia Building, 849South Broadway, Los Angeles, California 90014,Telephone 213-688-5229.